[Cite as State v. Dudley, 2021-Ohio-478.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Patricia A. Delaney, J.
 -vs-
                                                Case No. 2020 CA 00016
 SARAH E. DUDLEY

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Fairfield County
                                                Municipal Court, Case No. TRC1905980A


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        February 19, 2021


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 RANDALL T. ULLOM                               SAMUEL H. SHAMANSKY
 City of Lancaster Law Director &               DONALD L. REGENSBURGER
 Prosecutor’s Office                            COLIN E. PETERS
                                                ASHTON C. GAITANOS
 DAVID R. KLEMP                                 523 South Third Street
 Assistant City Prosecutor                      Columbus, Ohio 43215
 136 West Main Street
 P.O. Box 1008
 Lancaster, Ohio 43130
Fairfield County, Case No. 2020 CA 00016                                                                 2


Hoffman, J.
          {¶1}     Defendant-appellant Sarah E. Dudley appeals the judgment entered by the

Fairfield County Municipal Court convicting her of operating a motor vehicle with a

prohibited breath alcohol content (R.C. 4511.19(A)(1)(d)) following her plea of no contest,

and sentencing her to 170 days in jail with 167 suspended and three days credited for

completion of a driver’s intervention program. Plaintiff-appellee is the state of Ohio.

                                          STATEMENT OF THE CASE1

          {¶2}     On June 22, 2019, Appellant was stopped by Trooper Adam Dickerson of

the Ohio State Highway Patrol. She was cited with driving left of center (R.C. 4511.25),

driving with a prohibited breath alcohol content (R.C. 4511.19(A)(1)(d)), and driving while

impaired (R.C. 4511.19(A)(1)(a)).

          {¶3}     Appellant filed a motion to suppress the chemical breath test, which was

overruled by the trial court on November 8, 2019. After several continuances and a

settlement conference, the case was set for jury trial on March 3, 2020.

          {¶4}     On the morning of jury trial, Appellant filed a motion to continue the trial in

order to secure an expert witness to testify. Appellant had not previously disclosed the

expert witness to the State in accordance with Crim. R. 16(K).                    The trial court overruled

the motion.

          {¶5}     Also on the morning of trial, the State filed a motion in limine to preclude

testimony from Appellant’s expert, to prevent Appellant from introducing a video of the

traffic stop and field sobriety testing, and to preclude attacks on the general reliability of

the breathalyzer machine used in this case and the margin of error or variance on the



1   A rendition of the facts is unnecessary for our resolution of the issues raised on appeal.
Fairfield County, Case No. 2020 CA 00016                                                  3


machine.      The trial court ruled on the motion in limine after a hearing, excluding

Appellant’s expert witness’s testimony pursuant to Crim. R. 12(K) and excluding attacks

on the reliability of the breathalyzer.

       {¶6}    The State dismissed the charge of driving while intoxicated pursuant to R.C.

4511.19(A)(1)(a) on the morning of trial, intending to proceed only on the charge of driving

with a prohibited breath alcohol content. Following the trial court’s rulings on the State’s

motion in limine and Appellant’s motion to continue, Appellant entered a plea of no contest

to the charge of driving with a prohibited breath alcohol content. The left of center charge

was dismissed. She was convicted of driving with a prohibited breath alcohol content and

sentenced to 170 days in jail with 167 suspended and three days credited for completion

of a driver’s intervention program, fined $375.00, and placed on community control for

two years.

       {¶7}    It is from the March 3, 2020 judgment of the Fairfield County Municipal Court

Appellant prosecutes her appeal, assigning as error:



               I. THE TRIAL COURT DEPRIVED APPELLANT HER RIGHTS TO

       DUE PROCESS OF LAW, CONFRONTATION, AND TO PRESENT A

       COMPLETE DEFENSE BY PROHIBITING ANY CROSS-EXAMINATION

       OR ARGUMENT REGARDING THE SPECIFIC BREATH TEST MACHINE

       OR RESULT IN THIS CASE.

               II. THE TRIAL COURT ABUSED ITS DISCRETION AND VIOLATED

       APPELLANT’S RIGHT TO DUE PROCESS OR TO PRESENT A

       COMPLETE DEFENSE BY REFUSING TO GRANT HER A REASONABLE
Fairfield County, Case No. 2020 CA 00016                                                                     4


        CONTINUANCE             TO     SECURE         HER          EXPERT’S      REPORT         AND

        TESTIMONY, WHICH WAS                      NECESSITATED             BY     THE     STATE’S

        GAMESMANSHIP.

                 III. THE TRIAL COURT’S RULING PREVENTING APPELLANT

        FROM       CALLING        HER      EXPERT         WITNESS         DENIED       HER      THE

        OPPORTUNITY TO PRESENT THE VIDEO OF HER TRAFFIC STOP AT

        TRIAL, VIOLATING HER RIGHT TO DUE PROCESS AS GUARANTEED

        BY THE SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED

        STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO

        CONSTITUTION.



                                                        I., III.

        {¶8}     In her first and third assignments of error, Appellant argues the trial court

erred in its rulings on the State’s motion in limine preventing her from attacking the

reliability of the breathalyzer at trial and preventing her from calling her expert witness.2

        {¶9}     A ruling on a motion in limine does not preserve the error for appeal, and

an appellate court need not review the ruling unless the claimed error is preserved by an

objection at trial. State v. Grubb, 28 Ohio St.3d 199, 503 N.E.2d 142, paragraph two of

the syllabus (1986). Further, a no contest plea generally waives any claim of error with

respect to an adverse ruling on a motion in limine. See, e.g., State v. Pyo, 5th Dist.

Delaware No. 04CAA01009, 2004-Ohio-4768, ¶ 19.




2While Appellant argues the trial court erred in preventing her from presenting the video of her traffic stop
and field sobriety tests, the trial court’s entry does not address this branch of the State’s motion in limine.
Fairfield County, Case No. 2020 CA 00016                                                 5


      {¶10} Appellant argues the ruling on the State’s motion in limine is not waived by

her plea of no contest in the instant case, relying on State v. French, 72 Ohio St.3d 446,

1995-Ohio-32, 650 N.E.2d 887. In French, the Ohio Supreme Court discussed the

function of a motion in limine as opposed to a motion to suppress evidence:



             A “motion in limine ” is defined as “[a] pretrial motion requesting [the]

      court to prohibit opposing counsel from referring to or offering evidence on

      matters so highly prejudicial to [the] moving party that curative instructions

      cannot prevent [a] predispositional effect on [the] jury.” Black's Law

      Dictionary, supra, at 1013. The purpose of a motion in limine “is to avoid

      injection into [the] trial of matters which are irrelevant, inadmissible and

      prejudicial[,] and granting of [the] motion is not a ruling on evidence and,

      where properly drawn, granting of [the] motion cannot be error.” Id. at 1013–

      1014. See State v. Maurer (1984), 15 Ohio St.3d 239, 259, 15 OBR 379,

      396, 473 N.E.2d 768, 787.

             A ruling on a motion in limine reflects the court's anticipated

      treatment of an evidentiary issue at trial and, as such, is a tentative,

      interlocutory, precautionary ruling. Thus, “the trial court is at liberty to

      change its ruling on the disputed evidence in its actual context at trial.

      Finality does not attach when the motion is granted.” Defiance v. Kretz

      (1991), 60 Ohio St.3d 1, 4, 573 N.E.2d 32, 35, citing State v. Grubb (1986),

      28 Ohio St.3d 199, 201–202, 28 OBR 285, 288, 503 N.E.2d 142, 145.
Fairfield County, Case No. 2020 CA 00016                                                6


              Confusion and inaccuracy may arise, however, because a motion in

       limine may be used in two ways. It may be used as a preliminary means of

       raising objections to evidentiary issues to prevent prejudicial questions and

       statements until the admissibility of the questionable evidence can be

       determined outside the presence of the jury. It may also be used as the

       functional equivalent of a motion to suppress evidence that is either not

       competent or improper due to some unusual circumstance not rising to the

       level of a constitutional violation. Palmer, Ohio Rules of Evidence, Rules

       Manual (1984) 446, cited in State v. Maurer, supra, 15 Ohio St.3d at 259,

       15 OBR at 396–397, 473 N.E.2d at 787, fn. 14.



       {¶11} Id. at 449-450, 650 N.E.2d at 890-91.

       {¶12} In the instant case, the State’s motion in limine was not the functional

equivalent of a motion to suppress. Appellant previously filed a motion to suppress the

results of the breathalyzer test, and has not assigned error to the trial court’s judgment

overruling her motion. We find the State’s motion in limine falls squarely within the

definition of a motion in limine as set forth by the French court, and therefore Appellant

has waived any error in the trial court’s ruling by her plea of no contest.

       {¶13} The first and third assignments of error are overruled.

                                                 II.

       {¶14} In her second assignment of error, Appellant argues the trial court erred in

denying her motion to continue, filed on the morning of trial.
Fairfield County, Case No. 2020 CA 00016                                                   7


       {¶15} The grant or denial of a continuance is a matter which is entrusted to the

broad, sound discretion of the trial judge, and an appellate court must not reverse the

denial of a continuance unless there has been an abuse of discretion. State v. Unger, 67

Ohio St.2d 65, 67, 423 N.E.2d 1078, 1080 (1981). An abuse of discretion is more than a

mere error in judgment; it is a “perversity of will, passion, prejudice, partiality, or moral

delinquency.” Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621, 614 N.E.2d 748

(1993).

       {¶16} In evaluating a motion for a continuance, a court should note, inter alia: the

length of the delay requested; whether other continuances have been requested and

received; the inconvenience to litigants, witnesses, opposing counsel and the court;

whether the requested delay is for legitimate reasons or whether it is dilatory, purposeful,

or contrived; whether the defendant contributed to the circumstance which gives rise to

the request for a continuance; and other relevant factors, depending on the unique facts

of each case. Unger, supra, at 67–68, 423 N.E.2d at 1080.

       {¶17} Appellant argues a continuance was necessary to secure an expert to testify

as to the charge of driving with a prohibited breath alcohol content because of the State’s

“gamesmanship” in dismissing the charge of driving while impaired at the last minute.

However, the charge of driving with a prohibited breath alcohol content was always a part

of this case, and thus Appellant was always required to defend the charge. Nothing in

the circumstances of the driving with a prohibited breath alcohol content charge under

R.C. 4511.19(A)(1)(d) was changed by the State’s dismissal of the R.C. 4511.19(A)(1)(a)

charge.   Appellant contributed to the circumstance which gave rise to the need for the

continuance by failing to timely secure an expert to defend a charge which was a part of
Fairfield County, Case No. 2020 CA 00016                                                  8


the case from the beginning. We find the trial court did not abuse its discretion in denying

Appellant’s motion to continue.

       {¶18} The second assignment of error is overruled.

       {¶19} The judgment of the Fairfield County Municipal Court is affirmed.




By: Hoffman, J.
Gwin, P.J. and
Delaney, J. concur